PER CURIAM.
Judgment affirmed, with costs. We think it was proper to allow plaintiff to identify and admit in evidence a certain design, which the witness swore was similar to the design of' the lost watch. Under the circumstances, it was about the best testimony that could be produced upon the question. It was also-proper to allow experts to testify as to the value of such case, basing their opinion upon the design identified by plaintiff. Ho hypothetical question upon this feature of the case was necessary. The witness-heard all of plaintiff’s testimony, and saw the design identified by plaintiff, and therefore had the right to testify as to the value of the lost watch case. McCollum v. Seward, 62 N. Y. 316; Seymour v. Fellows, 77 N. Y. 178.
Ho error was committed, and judgment must be affirmed, with costs.